DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication filed
on 25 February, 2020. In view of this communication, claims 1 - 10 are now pending in this application. 
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an
application for patent filed in the United States may be entitled to claim priority to an application filed in
a foreign country. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 4, 5, 6 are objected to because of the following informalities: 
The word “linear” has been misspelt as “liner”.
 Appropriate correction is required.
Drawings
The drawings are objected to because:
Temperature detector 20 is shown as being (electrically) connected to coil 12 in Fig 2. However, examiner’s understanding is that there is no electrical connection between the coil and the sensor. The solid line connecting to the electrical circuit should be removed and sensor signal only should be connected to the controller.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 7, in part recites “an installation portion configured to serve as a part of stator coil”. It is not clear what is meant by ‘serve as a part of coil’ since it is not clear how the installation portion is connected to the coil. Clarification is requested. Examiner is understanding that installation portion is seamlessly connected to the coil using undisclosed means. 
Further, Claim 1 and 7 in part recites ‘a linear expansion coefficient of the outer case in a temperature range below the threshold temperature being set to a smaller value than a composite linear expansion coefficient composed of a linear expansion coefficients of the installation portion and 
Further, Claims 1 and 7 in part recite ‘a linear expansion coefficient of the outer case in a temperature range below the threshold temperature being set to a smaller value than a composite linear expansion coefficient composed of a linear expansion coefficients of the installation portion and the inner case in the temperature range.  The recitation of ‘a linear expansion coefficient … being set” suggests that the applicant, somehow has ability to set ‘linear expansion coefficient’. Once the material for the outer case is selected, the thermal expansion, being property of the material, goes with the selected material and therefore, the thermal expansion coefficient cannot be said to be ‘set.’  To further prosecution, examiner is understanding that the amount of expansion/contraction is being manipulated to provide desired results.
Claim 3 recites “the temperature range is higher than an allowable temperature” and further recites “is equal to or lower 25than the threshold temperature”. It is not clear how a temperature range is being compared with a specific temperature such as “allowable temperature” and “threshold temperature”. Clarification is required. To further prosecution, examiner is understanding that the lower limit of the temperature range is being compared with “allowable temperature” and the higher limit of the temperature range is being compared with the “threshold temperature”.
Claim 4 recites “the linear expansion coefficient of the outer case and the composite liner expansion coefficient are set such that the pressing force from the outer case to 30the installation portion and the inner case increases..” The recitation of ‘a linear expansion coefficient … being set” suggests that the applicant, somehow has ability to set ‘linear expansion coefficient’. Once the material for the outer case is selected, the thermal expansion, being property of the material, goes with the selected material and therefore, the thermal expansion coefficient cannot be said to be ‘set.’  To further 
Claim 9 and 10 recites “.. and  15adjusting a linear expansion coefficient of the outer case in a temperature range between the target temperature and the threshold temperature to be smaller..” This recitation  suggests that the applicant, somehow has ability to set ‘linear expansion coefficient’. Once the material for the outer case is selected, the thermal expansion, being property of the material, goes with the selected material and therefore, the thermal expansion coefficient cannot be adjusted.  To further prosecution, examiner is understanding that the amount of expansion/contraction is being manipulated to provide desired results.
Claim 2-6, 8 are also being rejected because of their dependency on Claim 1 and Claim 8 is being rejected because of its dependency on Claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 1-4, 7-8  are rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto (US20130270973A1)) in view of Baba et al(US20180337580A1) hereinafter referred to as Baba and Namigata (JP2015181985A). 
Regarding Claim 1, Ikemoto discloses a temperature detector (Ikemoto, Fig 2 below, 28) of a rotating electric machine [Abstract] comprising: an installation portion (Fig 2, 24) configured to serve as a part of a stator coil [Para 0015, 0016] of the rotating electric machine [Abstract];  
5a temperature sensor (Fig 2, 22) enclosing a detector element [Para 0016] stacked on the installation portion (Fig 2, 24) along a stacking direction (Fig 2, 22, 24) [Para 0022] and configured to output an electric signal indicating that temperature of the installation portion has reached a predetermined threshold temperature [Para 0007]; 
and  10an outer case (Fig 2, 26) made of resin [Para 0023] and enclosing the installation portion (Fig 2, 24) and the temperature sensor (Fig 2, 22).
Ikemoto does not explicitly disclose a detector element provided therein with a resin-made inner case and a linear expansion coefficient of the outer case in a temperature range below the threshold temperature being set to a smaller value than a composite linear expansion coefficient composed of a linear expansion coefficients of the installation portion and the inner case in the temperature 15range.
Baba discloses a detector element (Baba, Fig 3 below, 50) with a resin-made inner case (Baba, Fig 3 below, 51). Namigata discloses [Namigata, Abstract] a linear expansion coefficient of the outer case in a temperature range below the threshold temperature being set to a smaller value than a composite  "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the temperature detector of Ikemoto with a resin made inner case as taught by Baba in order to protect the temperature sensor element such as thermistor as is well known in the art (glass mentioned in the Baba reference can be of mineral or resin type) and with a linear expansion coefficient of the outer case in a temperature range below the threshold temperature being set to a smaller value than a composite linear expansion coefficient composed of a linear expansion coefficients of the installation portion and the inner case in the temperature 15range as taught by Namigata to ensure that contact is always maintained between the inner and outer case interface to ensure no peeling [Namigata, Abstract].

    PNG
    media_image1.png
    685
    578
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    484
    580
    media_image2.png
    Greyscale

Regarding Claim 2, Ikemoto in view of Baba and Namigata discloses the temperature detector  of claim 1. Ikemoto in view of Baba and Namigata further discloses [Baba, Para 0028] the threshold temperature is a protection temperature for protecting the stator coil (Baba, Fig 2 below, 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the temperature detector of Ikemoto in view of Baba and Namigata to protect the rotating electric machine from overheating [Para 0028, Para 0030].

    PNG
    media_image3.png
    948
    767
    media_image3.png
    Greyscale

Regarding Claim 3, Ikemoto in view of Baba and Namigata discloses the temperature detector  of claim 1.  Ikemoto in view of Baba and Namigata further discloses [Baba, Para 0044] the temperature range is higher than an allowable temperature at which a pressing force (Baba, Fig 5A, Fc) applied from the outer case (Baba, Fig 5B, 53a) to the installation portion (Baba, Fig 5A, 62a, 62b, 6) and the inner 

    PNG
    media_image4.png
    470
    613
    media_image4.png
    Greyscale

Regarding Claim 4, Ikemoto in view of Baba and Namigata discloses the temperature detector  of claim 3. Ikemoto in view of Baba and Namigata further discloses [Namigata, Abstract, Para 0010] the linear expansion coefficient of the outer case and the composite linear expansion coefficient are set such that the pressing force from the outer case to 30the installation portion and the inner case increases as the temperature rises from the allowable temperature toward the threshold temperature.(It is inherent to the structure of Namigata that the pressing force from the outer case to the inner case will increase as the temperature increases from the lower allowable temperature to a higher threshold temperature).

Regarding Claim 7, Ikemoto discloses a rotating electric machine [Abstract]  comprising : 
a temperature detector (Ikemoto, Fig 2 above, 28) including :
 an installation portion (Fig 2, 24) configured to serve as a part of a stator coil [Para 0015, 0016] of the rotating electric machine [abstract]; 
 5a temperature sensor (Fig 2, 22) enclosing a detector element [Para 0016] stacked on the installation portion (Fig 2, 24) along a stacking direction [Para 0022] and configured to output an electric signal indicating that temperature of the installation portion has reached a predetermined threshold temperature [Para 0007]; and  
10an outer case (Fig 2, 26) made of resin [Para 0023] and enclosing the installation portion (Fig 2, 24) and the temperature sensor (Fig 2, 22); 
a stator having a stator coil [Para 0015, 0016]; 
a rotor magnetically coupled to the stator [Para 0006];
Ikemoto does not explicitly disclose a detector element provided therein with a resin-made inner case and a linear expansion coefficient of the outer case in a temperature range below the threshold temperature being set to a smaller value than a composite linear expansion coefficient composed of a linear expansion coefficients of the installation portion and the inner case in the temperature 15range and a housing for housing the rotor.

Namigata discloses [Namigata, Abstract] a linear expansion coefficient of the outer case in a temperature range below the threshold temperature being set to a smaller value than a composite linear expansion coefficient composed of a linear expansion coefficients of the installation portion and the inner case in the temperature 15range.(The teaching from Namigata is valid as it is a comparison of the linear expansion coefficients of an inner and outer case which is the main principle being used by the applicant in the invention, and whether the coefficient of expansion is composite or not does not affect the application of the teaching from the reference. See MPEP2143(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the rotating electric machine of Ikemoto with a temperature detector having a resin made inner case and housing to house the rotor and stator as taught by Baba in order to protect the temperature sensor element such as thermistor and having a structure for a rotating electric machine as is well known in the art (glass mentioned in the Baba reference can be of mineral or resin type) and with a linear expansion coefficient of the outer case in a temperature range below the threshold temperature being set to a smaller value than a composite linear expansion coefficient composed of a linear expansion coefficients of the installation portion and the inner case in the temperature 15range as taught by Namigata to ensure that contact is always maintained between the inner and outer case interface to ensure no peeling [Namigata, Abstract].

    PNG
    media_image5.png
    917
    796
    media_image5.png
    Greyscale

Regarding Claim 8, Ikemoto in view of Baba and Namigata discloses the rotating electric machine [Ikemoto, Abstract] of claim 7 and further discloses it comprising: a control device (Baba, Para 0028) determining whether the temperature of the installation portion (Baba, Fig 5B above, 6) has reached the threshold temperature (Baba, Para 0028) based on the electric signal (Baba, Para 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the rotating electric machine of Ikemoto in view of Baba and Namigata with the control device as further taught by Baba to monitor and control the temperature of the rotating electric machine so it does not overheat.
15Claims 5-6, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto in view of Baba, Namigata and Alderson et al. (US 20110064909 A1), hereinafter referred to as Alderson.
Regarding Claim 5, Ikemoto in view of Baba and Namigata disclose the temperature detector of claim 1. Ikemoto in view of Baba and Namigata discloses the installation portion and the inner case but does not disclose 22 / 26a value of the composite linear expansion coefficient is obtained by composing the linear expansion coefficient of the installation portion and the linear expansion coefficient of the inner case according to thickness of the installation portion along the stacking direction and thickness of the inner case along the 5stacking direction.
Alderson discloses [Para 0141] 22 / 26a value of the composite linear expansion coefficient is obtained by composing the linear expansion coefficient of the installation portion and the linear expansion coefficient of the inner case according to thickness of the installation portion along the stacking direction and thickness of the inner case along the 5stacking direction. (The equation presented in the Alderson reference discloses volume fraction which has thickness as one of the dimensions).
Regarding Claim 6, Ikemoto in view of Baba and Namigata disclose the temperature detector of claim 1. Ikemoto in view of Baba and Namigata discloses the installation portion and the inner case but does not disclose a value of the composite linear expansion coefficient is obtained as an average value of the linear expansion coefficients by averaging the linear 10expansion coefficient of the installation portion and the linear expansion coefficient of the inner case according to thickness of the installation portion along the stacking direction and thickness of the inner case along the stacking direction.
Alderson discloses [Para 0141] a value of the composite linear expansion coefficient is obtained as an average value of the linear expansion coefficients by averaging the linear 10expansion coefficient of the installation portion and the linear expansion coefficient of the inner case according to thickness of the installation portion along the stacking direction and thickness of the inner case along the stacking direction. (The equation presented in the Alderson reference discloses volume fraction which has thickness as one of the dimensions).

Regarding Claim 9, Ikemoto discloses [Para 0023] a method of manufacturing a temperature detector (Ikemoto, Fig 2 above, 28) of a rotating electric machine [Ikemoto, Abstract] comprising steps of: 
stacking a temperature sensor (Fig 2, 22) having a detector element[Ikemoto, Para 0016]  on an installation portion (Fig 2, 24) that is part of a stator coil [Para 0015, 0016] of the rotating electric machine [Abstract] along a stacking direction (Ikemoto, Fig 2, 22,24), the detector 10element [Ikemoto, Para 0016] outputting an electric signal indicating that a detected temperature has reached a preset threshold temperature [Ikemoto, Para 0007];
 molding an outer case (Fig 2, 26) made of resin [Para 0023] to enclose the installation portion and the temperature sensor by using a mold [Para 0023]; 
controlling the temperature of the mold to a target temperature (well known to those skilled in the injection molding art); and 
adjusting a linear expansion coefficient of the outer case (Fig 2, 26) in a temperature range between the target temperature and the threshold temperature to be smaller than a composite linear expansion coefficient composed of (i) the linear expansion coefficient of the installation portion in the temperature range and (ii) the linear expansion coefficient of the inner case in 20the temperature range (this limitation is well known in the art of insert molding and overmolding where the material and 
Ikemoto does not explicitly disclose a detector element that is housed within a resin-made inner case and adjusting a linear expansion coefficient of the outer case in a temperature range between the target temperature and the threshold temperature to be smaller than a composite linear expansion coefficient composed of (i) the linear expansion coefficient of the installation portion in the temperature range and (ii) the linear expansion coefficient of the inner case.
Baba discloses a detector element (Baba, Fig 3 above, 50)with a resin-made inner case (Baba, Fig 3, 51), the detector element (Baba, Fig 3, 50).
Namigata discloses [Namigata, Abstract] a linear expansion coefficient of the outer case in a temperature range between the target temperature and the threshold temperature being set to a smaller value than a composite linear expansion coefficient composed of a linear expansion coefficients of the installation portion and the inner case in the temperature 15range.(The teaching from Namigata is valid as it is a comparison of the linear expansion coefficients of an inner and outer case which is the main principle being used by the applicant in the invention, and whether the coefficient of expansion is composite or not does not affect the application of the teaching from the reference. See MPEP2143(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success).
Alderson discloses [Para 0141] a value of the composite linear expansion coefficient is obtained as an average value of the linear expansion coefficients by averaging the linear 10expansion coefficient of the installation portion and the linear expansion coefficient of the inner case according to thickness of the installation portion along the stacking direction and thickness of the inner case along the stacking direction.

Regarding Claim 10, Ikemoto discloses a method of protecting [Ikemoto, Para 0007] a rotating electric machine [Ikemoto, Abstract] comprising steps of: 
stacking a temperature sensor (Fig 2 above, 22) having a detector element [Ikemoto, Para 0016] on an installation portion (Fig 2, 24) that is part of a stator coil [Para 0015, 0016] of the rotating electric machine [Ikemoto, Abstract] along a stacking direction (Ikemoto, Fig 2, 22,24), the detector element [Ikemoto, Para 0016]  outputting an electric signal indicating that a detected temperature has reached a preset threshold temperature [Ikemoto, Para 0007];
 molding an outer case (Fig 2, 26) made of resin [Para 0023] to enclose the installation portion 30and the temperature sensor by using a mold [Para 0023];
 controlling the temperature of the forming die to a target temperature (Ttg) (well known to those skilled in the injection molding art); 
adjusting a linear expansion coefficient of the outer case (Fig 2, 26) in a 24 / 26temperature range between the target temperature and the threshold temperature to be smaller than a composite linear expansion coefficient. (this limitation is well known in the art of insert molding and overmolding where 
Ikemoto does not explicitly disclose a detector element that is housed within a resin-made inner case and adjusting a linear expansion coefficient of the outer case in a temperature range between the target temperature and the threshold temperature to be smaller than a composite linear expansion coefficient composed of (i) the linear expansion coefficient of the installation portion in the temperature range and (ii) the linear expansion coefficient of the inner case and performing a protection control that protects the rotating electric machine when the detected temperature reaches the threshold temperature.
Baba discloses a detector element (Baba, Fig 3 above, 50)with a resin-made inner case (Baba, Fig 3, 51), the detector element (Baba, Fig 3, 50) and performing a protection control that protects the rotating electric machine when the detected temperature reaches the threshold temperature [Baba, Para 0028].
Namigata discloses [Namigata, Abstract] a linear expansion coefficient of the outer case in a temperature range between the target temperature and the threshold temperature being set to a smaller value than a composite linear expansion coefficient composed of a linear expansion coefficients of the installation portion and the inner case in the temperature 15range.(The teaching from Namigata is valid as it is a comparison of the linear expansion coefficients of an inner and outer case which is the main principle being used by the applicant in the invention, and whether the coefficient of expansion is composite or not does not affect the application of the teaching from the reference. See MPEP2143(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success).
Alderson discloses [Para 0141] a value of the composite linear expansion coefficient is obtained as an average value of the linear expansion coefficients by averaging the linear 10expansion coefficient of 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method of Ikemoto to protect a rotating electric machine with the molded outer case along with the installation portion with the inner case made of resin and protection controls as taught by Baba to protect the detector element and the rotating electric machine respectively, along with controlling the mold temperature as is common in the injection molding art and having the outer case linear coefficient of expansion to be smaller than the composite expansion coefficient of the inner case and installation portion as taught by Namigata to prevent peeling in the desired temperature range and have the composite linear coefficient of expansion be a combination of the individual coefficients of expansion of the insert molded components as shown by Alderson to have a single coefficient of expansion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832      


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832